Case 6:12-cv-00855-RWS Document 1034 Filed 01/06/21 Page 1 of 1 PageID #: 69044




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION


  VIRNETX INC., et al.,                            §
                                                   §
                                                   §   CIVIL ACTION NO. 6:12-CV-00855-RWS
                 Plaintiffs,
                                                   §
                                                   §
  v.                                               §
                                                   §
  APPLE INC.,
                                                   §
                                                   §
                 Defendant.                        §

                                             ORDER

        On this date, the Court entered its Order on the pending post-trial motions under seal. To

 maintain the general public interest in the disclosure of court records, the Court plans to file
     .
 an unsealed version no later than January 15, 2021. Following a meet and confer, the

 parties may file a joint sealed motion to redact limited portions of the order no later than

 January 13, 2021.       The parties shall request as few redactions as possible and provide

 “sufficiently compelling reasons that override the public policies favoring disclosure.” See S.E.C.

 v. Van Waeyenberghe, 990 F.2d 845, 848 (5th Cir. 1993); Apple Inc. v. Samsung Elecs. Co, 727

 F.3d 1214, 1221 (Fed. Cir. 2013). The parties shall attach to their motion the Court’s post-trial

 Order with proposed redactions.

        So ORDERED and SIGNED this 6th day of January, 2021.




                                                           ____________________________________
                                                           ROBERT W. SCHROEDER III
                                                           UNITED STATES DISTRICT JUDGE
